Citation Nr: 0300299	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  96-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an anxiety 
disorder, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1968 
to August 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO), which awarded a 10 percent rating for anxiety 
disorder from October 4, 1991, following a May 1995 
decision by the Board that granted service connection for 
the disorder.  During the appellant's appeal of the July 
1995 rating decision, a 30 percent rating was awarded for 
the disorder, effective May 30, 1995.  


FINDINGS OF FACT

1.  Between October 4, 1991, and May 29, 1995, the 
appellant's anxiety disorder was manifested by no more 
than mild social and industrial impairment.  

2.  The appellant's recurrent major depressive disorder is 
currently manifested by no more than occasional decrease 
in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events.  The service-connected psychiatric disability is 
productive of no more than definite (moderately large) 
social and industrial impairment.  


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for anxiety disorder 
is not warranted prior to May 30, 1995.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 9400 (1994).  

2.  The criteria for a rating greater than 30 percent, 
from May 30, 1995, for anxiety disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. 3.321, Part 4, Diagnostic Code 9400 (1994, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected anxiety 
disorder is more severely disabling than currently 
evaluated, thereby warranting a higher rating.  

Duty to Assist

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)).  In the present case, 
the appellant has been notified in July 1995, September 
1995, and June 1997 rating decisions, the December 1995 
statement of the case (SOC) and the September 1996, June 
1997, December 1998, and February 2002 supplemental 
statements of the case (SSOCs) of the evidence necessary 
to substantiate his claim of entitlement to higher ratings 
for anxiety disorder, and of the applicable laws and 
regulations.  In February 2002, the RO sent the appellant 
a letter informing him as to what evidence was necessary 
for him to submit in order for VA to grant his claim.  
Additionally, the February 2002 SSOC notified him as to 
what evidence was necessary in order for VA to grant his 
claim, and it informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records 
and to make sure the records were received by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Additionally, 
along with copies of the July 1995, September 1995, and 
June 1997 rating decisions, the appellant was sent a VA 
Form 4107 explaining his rights in the VA claims process.  
The Board concludes that the discussions in the rating 
decisions, the SOC, and the SSOCs, along with the February 
2002 VA letter, adequately informed the appellant of the 
evidence needed to substantiate his claims and complied 
with VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  
The record shows that the RO has secured the appellant's 
service medical records, VA and private medical treatment 
records since service, and copies of the reports of all 
the VA medical examinations that have been conducted 
throughout the years in connection with the appellant's 
applications for increased ratings.  Further, in keeping 
with the duty to assist, the appellant was provided VA 
examinations in March 1997 and March 1999.  The appellant 
has not identified any additional records that may still 
be outstanding, and he has not indicated a desire to 
present evidence at a personal hearing.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate a blind, unquestioning adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Evidence

Service medical records show that the appellant complained 
of excessive worrying and nervousness at his August 1968 
induction examination; however, psychiatric evaluation at 
the time revealed normal findings.  Subsequently dated 
service medical records showed no treatment for any 
psychiatric problems, although the appellant did report a 
history of problems with sleeping, depression, and 
nervousness at his June 1970 separation examination.  

A November 1970 VA outpatient record indicated that a 
college administrator had requested that the appellant 
discontinue classes because he had a "mental defect."  The 
appellant reported problems with frequent headaches, 
insomnia, lack of concentration, forgetfulness, and 
irritability.  Mild to moderate depression was noted on 
examination, and the diagnoses included severe anxiety 
reaction.  The examiner recommended an evaluation due to a 
"psychosis in crisis."  

An April 1971 VA examination noted that the appellant 
possessed adequate behavior and normal emotional 
adjustment.  

Review of the claims file reveals that between 1991 and 
1993 the appellant received VA psychiatric treatment for 
complaints of insomnia, depression, anxiety, and 
hallucinations and private psychiatric treatment and 
evaluation on several occasions in connection with an 
application for benefits from the State Insurance Fund 
following an apparent anxiety reaction at work,  The 
symptoms reported by the appellant during those 
evaluations included current anxiety, depression, 
insomnia, irritability suspiciousness, referential and 
persecutory ideas, and recurrent nightmares and 
"fantasies."  

In a June 1991 medical report, a Dr. Cruz noted that the 
appellant appeared at the consultation looking clean.  He 
was logical, coherent and relevant, and without loss of 
ideas.  He stated he heard voices but did not have visual 
hallucinations.  Remote, recent, and immediate memory was 
intact, and time of response was adequate.  Suicidal 
ideation was denied at the present time, but the appellant 
indicated he would experience thoughts of suicide with an 
automobile two or three times a week.  He denied homicidal 
thoughts.  Affect was appropriate to content of thinking.  
Judgment and abstraction ability were good.  He was able 
to carry out simple mathematical calculations.  Mood was 
mixed, without tics, mannerisms, or ritualistic acts.  The 
diagnosis was anxiety disturbance with depression.  

In a June 1991 medical report, H. L. Torres, M.D., 
indicated that the appellant was cooperative but 
emotionally disturbed with verbal but not physical 
agitation.  Speech was clear and spontaneous without 
defects.  His thoughts were illogical, coherent, directed 
to one goal with good flow and production, and revolved 
around his paranoid persecutory and referential ideas.  He 
described visual (people with machetes trying to kill him) 
and auditory (voices telling him to kill himself) 
hallucinations.  He denied suicidal or homicidal ideation.  
Affect was suspicious, and mood was between irritable and 
restrictive.  Orientation and memory were preserved.  As 
for judgment and insight, it was felt the appellant was 
aware of his emotional condition.  The diagnosis was 
paranoid disturbance with exacerbations and psychotic 
features.  GAF was considered to be between 51 and 60.  

In an October 1991 medical report, A. Llona, M.D., 
indicated that the appellant had been receiving extensive 
psychiatric treatment and had been hospitalized several 
times.  The appellant complained of feeling "bored," 
talked about things that were not happening but which he 
thought were happening and about vague episodes when he 
was not conscious or did not have a clear awareness of the 
surrounding reality.  He alluded vaguely to past mistakes 
and admitted to having misinterpreted the actions of 
others around him.  He described many fantasies with 
difficulty distinguishing between the reality and the 
dreams or nightmares he had.  He admitted to homicidal and 
suicidal impulses in the past, which he blamed on his 
illness.  He complained of cerebrum pain, chills, 
restlessness, and tremors.  Mental status evaluation noted 
that he was clean and demonstrated a stern and 
conservative approach.  He had a cooperative attitude 
during the interview and responded with pertinent 
vocabulary but did not expand on his answers.  In general, 
he was not very spontaneous, and occasionally appeared to 
be suspicious and distant.  Mood was anxious and mildly 
depressed, while affect appeared occasionally 
inappropriate.  Thought production appeared to be 
illogical; thoughts flowed rather slowly, without a 
definite block, some associations were not well-
constructed.  Thought contents included suspicion about 
his treatments and other people's motives, and difficulty 
distinguishing between the internal mental processes and 
the reality that surrounded him.  He described vague 
deliriums and mild hallucinations.  He was oriented, 
although with difficulty in time, and evaluation of other 
elements of intellectual constitution was difficult.  His 
judgment appeared to be erratic, and his ability for 
insight was very poor.  

The appellant was hospitalized at a VA medical facility 
for approximately three weeks in September and October 
1991 with a chief complaint of having no interest in daily 
activities.  It was noted that he had become socially 
isolated, had occupational impairment that had caused him 
to quit working, and had persecutory ideas involving 
feelings that his neighbors were talking and plotting 
about him.  It was reported that treatment with anti-
psychotic and anti-anxiety medications resulted in 
considerable improvement over the course of the 
hospitalization.  At discharge, he was alert and oriented 
in all spheres, had considerable insight into his paranoid 
ideation, an no longer felt persecuted.  He appeared to be 
in full contact with reality and did not have any 
hallucinations, delusions, or a formal thought disorder.  
The diagnosis was delusional paranoid disorder, with a 
Global Assessment of Functioning (GAF) of 60.  

In a January 1992 psychiatric evaluation, M. D. Sandoz, 
M.D., indicated that the appellant was neatly dressed, 
looked worried, had normal motor activity, was 
cooperative, and did not display any manifestations of 
mannerisms or rituals.  Thought process was normal, flux 
of ideas was logical and coherent, and thought content was 
organized.  There were no homicidal or suicidal ideas.  
Intro-vision was defective.  Judgment was regular.  Memory 
was conserved for recent and remote events.  Intellectual 
capacity was in agreement with preparation.  Ability to 
concentrate appeared to be somewhat diminished.  Attention 
was acceptable.  The diagnosis was atypical psychosis with 
paranoid ideas.  

In a March 1992 medical report, Dr. Llona reported that 
the appellant had undergone five interviews involving 
psychotherapy and had demonstrated good contact with 
reality and had responded adequately during his 
interviews, and that he was leading a life without 
pressures and was properly maintained.  He presented a 
serious facial expression with a somewhat dull affect.  
His answers were pertinent but not extensive, and his 
vocabulary was good.  Mood was mostly anxious, without 
psychomotor acceleration.  Thought production occasionally 
appeared to be not very logical, and thought content 
continued to include projected defenses, with deliriums 
apparently absent, or at least not totally formed.  No 
suicidal or homicidal ideas were present.  There were 
numerous somatic preoccupations, and suspiciousness 
permeated its content.  The appellant was oriented but 
there was difficulty with memory, especially remote 
memory.  Judgment was erratic and twisted, while insight 
was limited.  The diagnosis was delirious disturbance in 
partial remission, and the psychiatrist indicated that the 
appellant was stabilized, but only marginally, with the 
use of Tegretol as an antipsychotic.  

At a March 1992 VA psychiatric examination, the appellant 
indicated that he had finished his college education after 
service and had then taught school for fourteen years 
prior to working for the Squib Company for four years.  He 
stated that he had not worked for a year.  It was noted 
that he was married, the father of three children between 
the ages of 8 and 15, and had been retired for a year.  He 
appeared well-developed, well-nourished, appropriately 
dressed, and clean.  He looked tense, rather shy, and 
suspicious.  He was cooperative and demonstrated well-
organized, coherent, and relevant conversation.  There 
were no thought disorders detected, and there was no 
perceptive disorder.  He was oriented in three spheres, 
his memory was preserved, and retention and sensorium were 
clear.  Judgment seemed preserved.  He appeared to be 
tense, rather apprehensive, and explosive.  He was not 
considered paranoid at the present, but there was a rather 
referential idea of episodes of paranoia in the past.  He 
differentiated well between right and wrong.  The 
diagnosis was anxiety disorder, not otherwise specified, 
with paranoid features.  It was noted that the appellant 
was not considered psychotic, and that there was no 
evidence of posttraumatic stress disorder.  GAF was 
reported to be fair to poor.  

In a January 1993 medical statement, C. O. Perez Cortes, 
M.D., noted that the appellant had been treated at the 
Neuro-Psychiatric Institute from October 1992 up to the 
present time and was diagnosed with severe recurring major 
depression.  

At a July 1995 VA psychiatric examination, it was noted 
that the appellant had a bachelor's degree in education 
and had worked as a school teacher until 1985 and then 
again briefly in 1991, after which he had not worked, that 
his wife worked as a schoolteacher, and that they had 
three children, ages 19, 16, and 11 years old.  The 
appellant was receiving retirement benefits from the 
Department of Education, as well as Social Security 
benefits.  It was reported that subsequent to his period 
of VA hospitalization in 1991, he had been followed for 
some time at a VA mental hygiene clinic, but had been 
discharged because of his nonservice-connected status.  
Since then, he had received psychiatric treatment from 
"Dr. Carlos Perez."  He was well-developed, casually but 
adequately dressed and groomed, alert, aware of the 
interview situation, and in contact with reality.  He 
showed no abnormal tremors, tics, or mannerisms.  
Responses were relevant and coherent.  Thought content 
dealt with multiple economic difficulties related to a 
perceived inability to provide for his family.  He stated 
that he had to use medication to get to sleep but was 
unable to regain sleep if he awakened in the night.  He 
indicated that he had persecutory dreams involving his 
family.  He also mentioned fears, but when asked to 
describe them he suddenly began to hyperventilate and 
started making gestures as if he were going to cry.  He 
indicated that he did not have any particular interest, 
and that he would read when he felt like it.  He described 
back pain about which a physician had mentioned the 
possibility of a radiculopathy.  He was not delusional, 
hallucinating, suicidal, or homicidal.  Affect was more or 
less adequate.  Mood was tense and somewhat depressed.  He 
was oriented in person, place, and time.  Memory was 
preserved.  Intellectual functioning was maintained.  
Judgment was fair.  Insight was superficial.  He was 
considered mentally competent to handle VA funds.  The 
diagnosis was anxiety disorder with some depressive 
features (Axis I) with psychosocial stressors being 
economic difficulties.  GAF was 70-71.  

In a March 1997 medical statement, Dr. Perez Cortes 
indicated that he had been treating the appellant since 
October 1992 for a nervous disorder that was diagnosed as 
severe, recurrent, major depressive disorder, not 
psychotic.  Dr. Perez Cortes noted that the appellant's 
condition had been characterized by ups and downs, and 
that it had been difficult to stabilize his psychosis, 
thereby jeopardizing his treatment, because his financial 
situation prevented him from buying the more expensive 
effective anti-psychotics, as opposed to the ordinary ones 
that had not resulted in improvement of his condition.  It 
was reported that his medication had required changing in 
order to control his psychiatric symptoms and that the 
psychosis was currently stabilized.  The appellant 
indicated that he could not sleep well, was very anxious, 
and felt frustrated, which resulted in a low self-esteem.  
The psychiatrist opined that the appellant had severe 
emotional impairment that severely impaired his functional 
capacity, and was unable to become engaged in any 
remunerative activity, which, therefore, rendered him 
totally and permanently disabled from the social, 
emotional, and industrial standpoints.  

The appellant underwent a VA psychiatric examination in 
March 1997, at which time he was accompanied by his 
spouse, who was interviewed afterwards.  The examiner 
noted that the appellant's last psychiatric 
hospitalization had been in September 1991 and that he was 
receiving private psychiatric treatment from "Dr. Carlos 
Perez."  The appellant indicated that he was taking Xanax 
and Risperidal, and that he had been unable to work since 
1991, when he retired as a school teacher after15 years.  
It was reported that the appellant was quite depressed, 
retracted at home, and very explosive.  His spouse 
complained that he was very, very angry, hostile, 
isolated, and unsociable, and that he had problems with 
his children and neighbors.  He was dressed casually and 
looked clean.  He appeared to be angry, sad, depressed 
underneath, and very tense.  He was cooperative and had 
coherent and relevant speech.  He suddenly started crying 
when asked about his children.  A very strong paranoid or 
persecutory ideation was noted, which the examiner stated 
might turn delusional at times, but not at the present 
time.  The appellant was oriented, with preserved 
memories.  He was considered intolerant and explosive.  
Judgment was fair.  He differentiated well between right 
and wrong.  The diagnosis was anxiety disorder with a 
strong depressive and paranoid features.  GAF was 50.  

In a July 1997 psychiatric evaluation, Dr. Perez Cortes 
noted that he had treated the appellant on 33 occasions, 
beginning in October 1992, and that throughout the visits, 
his condition had remained unchanged, with no evidence of 
remission.  He listed that appellant's present symptoms as 
fear, flashbacks of Vietnam, nightmares of the war, 
paranoid delusions, irritability, depression, anxiety, 
shaky, hallucinations (visual and auditory), negative 
thoughts, and tremor.  The appellant was described as 
casually dressed, well developed, and cooperative, with a 
very sad, dull, and depressed facial expression.  It was 
noted that he cried during the interview.  Verbal 
expression was normal in quantity and flow, low in quality 
(volume), clear in articulation, and depressed in 
intonation.  Affect was depressed.  Mood was depressed, 
anguished, desperate.  The appellant indicated he still 
experienced visual hallucinations and ideas of reference.  
As for thinking, quality of ideas and swiftness of thought 
were normal; continuity of ideas were poorly organized; 
thought content revealed a depressive, fearful, and 
frustrated nature with feelings of worthlessness and low 
self-esteem; and there was reference delusion.  He was 
oriented to person and place, while partially oriented to 
time.  Immediate, recent, and remote memory was impaired.  
The appellant did not face the examiner during the 
interview, and he followed instructions, albeit slowly.  
General knowledge was consistent with his academic 
background.  Judgment was poor, both socially and 
situationally.  His interpersonal relationships were 
considered impaired, as he preferred to be alone.  The 
diagnosis was severe, recurrent, major depressive disorder 
with psychotic features, with severe psychosocial and 
environmental problems that resulted in loss of capacity 
to do gainful work.  The GAF was 41, and the prognosis was 
reserved.  It was Dr. Cortes' assessment that the 
appellant presented with a severe degree of emotional, 
social, and industrial impairments that prevented him from 
engaging in any kind of substantially gainful employment.  
Full remission of the psychiatric symptoms was not 
expected for at least the next 18 months.  

At a March 1999 VA psychiatric examination, the appellant 
reported that his income consisted of government 
retirement benefits, Social Security benefits, and his 
compensation benefits.  It was noted that he continued to 
describe basically the same symptoms as before.  He stated 
that he would get very anxious and desperate because he 
was bored, something he continuously repeated.  He 
discussed his boredom, reporting that the only thing that 
he did was remain under the effects of medication and 
sleep most of the time.  He indicated that he preferred 
staying at home because when he went out he felt that 
people talked about him.  He spoke of having many ideas 
going through his mind of disappearing, of going away, 
etc.  He was well developed, well nourished, casually 
dressed, and adequately groomed.  He was aware of the 
interview situation and in contact with reality.  He 
demonstrated a tendency towards histrionic manifestations 
as he had in 1995.  He completely avoided looking at the 
examiner.  His answers were relevant and coherent.  He 
continuously repeated that he was bored and that he spent 
most of his time under the effects of medication because 
otherwise he would get desperate, restless, and have ideas 
of going away and of apparently some kind of suicidal 
ruminations  He was not considered actively suicidal or 
homicidal.  There were no organized delusions, but there 
were referential ideas, such as his belief that people 
talked about him.  No hallucinations were described.  
Affect was somewhat inappropriate because of his 
histrionic characteristics but the predominating mood was 
anxious and depressed.  He was oriented in person, place, 
and time.  Memory was fair.  Intellectual functioning was 
average.  Judgment was fair.  Insight was very poor.  The 
veteran was considered mentally competent to handle 
Veterans Administration funds.  The examiner stated that 
in order to gather more objective information as to this 
veteran's actual behavior, prior to rendering a final 
diagnosis a Social and Industrial Field Survey would be 
requested, without any previous notification to the 
veteran or to his family.  The examiner noted that the 
appellant's wife alleged that the appellant's behavior was 
mostly affecting those at home.  

A social and industrial survey was performed in April 
1999.  The appellant was not at home when the social 
worker visited, so the interview was subsequently held at 
the social worker's office.  He complained of constant 
headaches, tremors all over his body, inability to sleep 
if he forgot to take his medications, nightmares, suicidal 
ideas, and audio hallucinations.  He stated that he tended 
to argue with others and avoided groups.  He described his 
daily routine as helping his wife with home chores, 
watching television, and going to a nearby athletic field 
two to three times a week to walk.  He indicated he did 
not read due to an inability to concentrate.  He reported 
that he went shopping with his wife, sometimes visited his 
wife's relatives, and drove his car to nearby places.   
The appellant's wife, when interviewed at the home, 
reported the following particulars about the appellant: he 
was well at times, but was mostly ill-humored; he did not 
sleep well; he did not share with anyone; he complained 
about people talking about him; he was seldom involved in 
home chores; he sometimes raked leaves; he watched 
television; and he did not like to go out with the family.  
One of the appellant's neighbors indicated that the 
appellant conversed little with his neighbors, went out 
with his family, and worked in the yard.  The other 
neighbor interviewed reported that the appellant conversed 
like the average neighbor in the neighborhood, in that the 
people in the neighborhood did not share much with each 
other, spent a lot of time at home, was involved in some 
house chores, drove his car, and went out with his wife 
and children.  His personal hygiene was described as 
adequate.  The neighbors did not report any abnormal 
behavior on the part of the appellant, other than some 
nervousness.  

An addendum to the March 1999 VA psychiatric examination 
noted that in reviewing the April 1999 Social and 
Industrial survey definite contradictions were found in 
the information that appellant had given about his 
activities to the examiner, as opposed to what he told the 
social worker.  The final diagnosis was anxiety disorder, 
not otherwise specified (Axis I) with strong histrionic 
personality features (Axis II), with a GAF of 65.  

An April 2002 VA outpatient record showed that the 
appellant complained of flashbacks, anxiety, depression, 
insomnia, decreased interest, and decreased energy.  He 
reported paranoid ideation, ideas of reference, and audio 
hallucinations, along with frequent crying spells over the 
past several months.  He was alert, ambulatory, and 
casually dressed and groomed.  Speech was spontaneous, 
coherent, relevant, and logical.  Affect/mood was 
depressed without suicidal or homicidal plans.  He was 
oriented times three.  Memory was decreased.  Insight and 
judgment were fair.  The diagnosis was major depressive 
disorder with psychotic features.  

In a May 1995 decision, the Board granted service 
connection for anxiety disorder.  A July 1995 rating 
decision implemented the Board's May 1995 decision and 
assigned a 10 percent disability rating under Diagnostic 
Code 9400, effective October 4, 1991.  During the pendency 
of the appellant's appeal of the assignment of a 10 
percent rating for his anxiety disorder, the RO, in a June 
1997 rating decision awarded a 30 percent rating for the 
disorder, effective May 30, 1995.  

Laws and Regulations

The severity of service-connected disability is determined 
by a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries.  In 
determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  The ratings shall be based, as far as 
practicable, upon the average impairments of earning 
capacity resulting from such injuries in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, VA 
Schedule for Rating Disabilities, hereinafter Schedule.  
Where there is a question as to which of two ratings shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

During the pendency of this appeal, the diagnostic 
criteria that are used to evaluate mental disorders such 
as anxiety disorder were revised, effective November 7, 
1996.  In situations in which a statute or regulation has 
been revised during the course of an appeal, the version 
more favorable to the veteran will be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, where the 
amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran 
is not entitled to consideration of the amended 
regulations prior to the established effective date.  
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the 
appellant's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the Schedule and the current regulations in 
order to ascertain which version is most favorable to him, 
if indeed one is more favorable than the other.

Under the general rating formula for mental disorders 
prior to November 7, 1996, a 100 percent evaluation was 
assigned for anxiety disorder when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate so adversely affected as 
to result in virtual isolation in the community; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).  A 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  A 50 percent evaluation 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent 
evaluation is assigned for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to 
produce definite industrial impairment.  A 10 percent 
evaluation is assigned when there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9400, prior to November 7, 1996.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United 
States Court of Veterans Appeals, hereinafter the Court, 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and it invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 2002).  In a precedent 
opinion, dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial 
inadaptability that "has more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2002).

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when anxiety disorder results in total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is 
assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.  38 C.F.R. § 4.130, Diagnostic 
Code 9400, effective November 7, 1996.  

The regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  While the evaluation of a 
service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, 
the Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Id; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  

The Board notes that the provisions of Fenderson v. West, 
12 Vet. App. 119 (1999), whereby "staged" ratings can be 
awarded for increased compensation claims resulting from 
an original grant of service connection, are for 
application in this instance.  It is also noted that, on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

I.  A Rating Greater Than 10 Percent Prior to May 30, 1995

In reviewing the evidence prior to May 30, 1995, the Board 
notes that the appellant underwent approximately five 
interviews involving psychotherapy with private 
psychiatrists in 1991 and 1992.  While the findings from 
those interviews show fluctuations in his psychiatric 
symptoms, the Board notes that the March 1992 statement 
from Dr. Llona summed up the appellant as having 
demonstrated good contact with reality, adequate and 
pertinent responses, a life without pressures, thought 
production that appeared to not be very logical on 
occasions, a mostly anxious mood without psychomotor 
acceleration, a somewhat dull affect, projected defenses 
in thought content, somatic preoccupations with 
suspiciousness, good orientation, some difficulty with 
memory, erratic and twisted judgment, and limited insight, 
without suicidal or homicidal ideations.  The March 1992 
VA psychiatric examination revealed that the appellant was 
clean, well-nourished, appropriately dressed, and appeared 
tense, shy, suspicious, apprehensive, and explosive.  He 
was cooperative and oriented in three spheres, 
differentiated between right and wrong, and had well-
organized, coherent, and relevant conversation, preserved 
memory and judgment, clear retention and sensorium.  He 
did not demonstrate any thought disorder or perceived 
disorder, and, although he showed a referential idea of 
paranoia in the past, he was not considered paranoid or 
psychotic.  

In comparing the psychiatric symptomatology demonstrated 
by the appellant prior to May 30, 1995, against the 
criteria for evaluating an anxiety disorder that were in 
effect at that time, the Board finds that his anxiety was 
productive of no more than mild social and industrial 
impairment.  The medical evidence of record dated prior to 
May 30, 1995, did not show that the appellant's ability to 
establish relationships with others was impaired to a 
moderately large degree, or that his anxiety produced such 
diminution of initiative, flexibility, efficiency, and 
reliability so as to result in moderately large industrial 
impairment.  Therefore, the Board is unable to identify a 
basis to grant a rating greater that 10 percent for the 
appellant's anxiety disorder prior to May 30, 1995.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
held that in the case of an appeal of the evaluation 
assigned contemporaneously with the grant of an original 
claim for service connection of a disability, staged 
ratings were to be considered.  Inasmuch as the appellant 
was granted service connection for anxiety disorder by the 
May 1995 Board decision and assigned a 10 percent 
evaluation by the July 1995 rating decision that 
implemented the Board decision, and his current appeal was 
based on those decisions, the Board must consider staged 
ratings under Fenderson.  The Board notes that the 
effective date of the 10 percent rating granted by the 
July 1995 rating decision for the anxiety disorder was 
October 4, 1991, the date the appellant filed a claim for 
entitlement to service connection for an acquired 
psychiatric disorder.  Because the evidence does not 
demonstrate that the anxiety disorder was manifested by 
symptoms productive of more than mild social and 
industrial impairment at any time prior to May 30, 1995, 
an evaluation greater than 10 percent is not shown to have 
been warranted at any point between the date the appellant 
first filed his claim and May 30, 1995.  

II. A Rating Greater Than 30 Percent

Consideration of a rating greater than the 30 percent 
rating that became effective May 30, 1995, involves a 
determination as to whether a higher rating is warranted 
under the criteria in effect prior and subsequent to 
November 7, 1996.  See Karnas, 1 Vet. App. 308; Green, 
10 Vet. App. 111.  

The medical evidence dated subsequent to May 30, 1995, 
includes the July 1995 VA psychiatric examination report, 
which did not reveal psychiatric symptomatology indicative 
of more than definite social and industrial impairment.  
The appellant was adequately dressed and groomed, alert, 
aware of the interview situation, and in contact with 
reality.  He provided relevant and coherent responses, and 
did not display any abnormal tremors, tics, or mannerisms.  
Although he revealed concerns about being unable to 
provide for his family because of economic difficulties, 
and described persecutory dreams and fears, he was not 
delusional, hallucinating, suicidal, or homicidal.  His 
affect was more or less adequate, although he had a tense 
and somewhat depressed mood.  However, he was oriented, 
his memory was preserved, his intellectual functioning was 
maintained, and he had fair judgment, notwithstanding 
superficial insight.  He was considered mentally competent 
to handle VA funds.  His GAF was 70-71, indicating that he 
was generally functioning pretty well, albeit with some 
mild symptoms or some difficulty with social and 
industrial functioning.  

Although the March 1997 medical statement and July 1997 
psychiatric evaluation report, both from the appellant's 
treating psychiatrist, Dr. Perez Cortes, described the 
appellant as having severe emotional and functional 
impairment that rendered him permanently and totally 
disabled and prevented him from obtaining substantial 
gainful employment, the Board notes that the psychiatrist 
has not supported his conclusions by providing the records 
pertaining to the many treatment sessions that he claimed 
to have provided to the appellant since 1992.  

After reviewing the clinical findings from the March 1997 
and March 1999 VA psychiatric examinations, along with the 
findings from the April 1999 social and industrial survey 
and the April 2002 VA outpatient record, the Board 
concludes that these documents provide a more reliable 
picture of the appellant's anxiety disorder.  The two VA 
psychiatric examinations revealed that the appellant was 
cooperative, relevant, coherent, aware of the interview, 
and in contact with reality.  While he had an anxious and 
depressed mood, he was oriented, with preserved/fair 
memories and fair judgment.  He was not suicidal or 
homicidal and did not demonstrate delusional thoughts 
although there were paranoid or persecutory ideas.  The 
April 2002 VA outpatient record noted that he was alert, 
casually dressed and groomed, had spontaneous, coherent, 
relevant, and logical speech, was oriented, had fair 
judgment and insight and a decreased memory, and did not 
have suicidal or homicidal plans, notwithstanding his 
complaints of flashbacks, anxiety, depression, insomnia, 
decreased interest, decreased energy, frequent crying 
spells, paranoid ideation, ideas of reference, and audio 
hallucinations.  

The April 1999 Social and Industrial Report indicated 
inconsistencies between the information provided by the 
appellant's spouse at the March 1997 examination and in 
her interview with the social worker, as opposed to what 
the appellant said at his interview at the social worker's 
office and what his neighbors had to say about him.  The 
spouse had stated at the March 1997 examination that the 
appellant was very angry, hostile, isolated, and 
unsociable, and had problems with his children and 
neighbors, and indicated at the interview that the 
appellant was mostly ill-humored, did not sleep well, did 
not share with anyone, was seldom involved in home chores, 
and did not like to go out with the family.  

However, at his interview with the social worker, the 
appellant indicated that his daily routine included 
helping his wife with home chores, watching television, 
going to a nearby athletic field two to three times a week 
to walk, not reading due to an inability to concentrate, 
shopping with his wife, sometimes visiting his wife's 
relatives, and driving his car to nearby places.  One of 
the appellant's neighbors indicated that the appellant 
conversed little with his neighbors, went out with his 
family, and worked in the yard.  Another neighbor reported 
that the appellant conversed like the average neighbor in 
the neighborhood, ("the people in the neighborhood did not 
share much with each other"), spent a lot of time at home, 
was involved in some house chores, drove his car, and went 
out with his wife and children.  The neighbors did not 
report any abnormal behavior on his part, other than some 
nervousness.  After receiving the Social and Industrial 
Survey Report, the psychiatrist who performed the March 
1999 VA examination noted the discrepancies between 
information the appellant had provided to him as opposed 
to the information he had provided to the social worker.  
The examiner determined that the appellant's GAF was 65, 
which again indicated that he was generally functioning 
pretty well, albeit with some mild symptoms or some 
difficulty with social and industrial functioning.  

Overall, the appellant's psychiatric symptomatology has 
not been productive of more than definite social and 
industrial impairment, and does not include many of the 
symptoms that would indicate occupational and social 
impairment with reduced reliability and productivity.  He 
has not been shown to have flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  As the evidence 
does not establish that the appellant's anxiety disorder 
more nearly approximates the criteria, either old or new, 
for a 50 percent rating, the Board is unable to identify a 
basis to grant a higher schedular rating for the disorder.  

Because the clinical findings dated subsequent to May 30, 
1995 fail to demonstrate that the appellant's anxiety 
disorder resulted in more than definite (moderately large) 
social and industrial impairment, the Board finds that a 
rating greater than 30 percent is not warranted under the 
criteria for evaluating anxiety disorder in effect prior 
to November 7, 1996.  Moreover, the evidence does not 
demonstrate that the appellant's anxiety disorder was 
manifested by more than occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks at any time since May 30, 1995.  Therefore, the 
Board finds that staged ratings (other than the one 
already assigned) are not warranted.  See Fenderson, 12 
Vet. App. 119.  

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for 
such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran is frequently hospitalized 
due to his service-connected psychiatric disability.  Nor 
is there objective evidence of marked interference with 
employment due to the service-connected psychiatric 
disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  


ORDER

A increased rating for anxiety disorder, currently rated 
at 30 percent, is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

